8 F.3d 821
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Vondia CLARY, Defendant-Appellant.
No. 92-6938.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 19, 1993.Decided:  October 19, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Charles H. Haden, II, Chief District Judge.  (CR-89-101-3)
Vondia Clary, Appellant Pro Se.
Paul Arthur Billups, Assistant United States Attorney, Huntington, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Vondia Clary appeals from the district court's order denying Clary's motion for reconsideration of her Motion for Discretionary Reduction of Sentence.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Clary, No. CR-89-101-3 (S.D.W. Va.  July 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED